DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 12-09-2021 have been fully considered by the Examiner and are addressed in the instant Office Action.
Claims 1 and 2 are amended.
Claims 1 and 2 are pending and rejected as explained in the instant Office Action below.

Response to Arguments
Applicant's arguments filed 12-09-2021 have been fully considered but they are not persuasive. In particular, the amendments to the claims have altered the scope of the claims, and the rejections of claims 1 and 2 have been updated accordingly using new prior art. Please see the official reasoning in the instant Office Action. Any other issues set forth in the Applicant’s arguments are addressed below. 

Regarding the 112(a) Written Description and Enablement rejections, the 112(a) rejections have been withdrawn based on the amendments to the claims.

Regarding the 103 rejections, the Applicant’s arguments on pages 5-7 appear to be primarily directed towards the amendments to the claims, which have altered the scope of the claims and are addressed in the instant Office Action using new prior art. The Examiner notes that prior art of record Hayashi has been maintained solely to reject the claim limitations directed towards “determine that the detected target object is the oncoming vehicle traveling in the opposite lane based on determining that (A) the detected target object is traveling at a speed equal to or more than a predetermined speed”, wherein para.[0015] of Hayashi fully anticipates the above claims limitations as seen in the instant Office Action. 
Please see the official reasoning in the instant Office Action below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2, there is no antecedent basis for the claim language “the expected target object”. 
For the purposes of examination only, the claim language “the expected target object” has been interpreted to be directed towards the “detected target object”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ochita (JP2008247330) in view of Hayashi (JP2013137710).
Regarding claim 1, Ochita teaches A vehicle control device comprising (see at least para.[0022], “control device 16”): 
a computer (see at least para.[0022], “microcomputer”); 
and a storage medium that stores a program that, when executed by the computer, causes the computer to function as (see at least para.[0023], “The travel control unit 26 functions as a contact avoidance support means for performing a contact avoidance support operation”, which anticipates a storage medium that stores one or more programs to perform specific contact avoidance functions):
a three-dimensional object detecting unit (see at least para.[0068], “the object detection means (photographing device 40, radar device 42”) configured to detect a three-dimensional object provided between a travel lane in which a host vehicle travels (see at least para.[0012], “a temporary area is set between the vehicle and the detected oncoming vehicle, and the presence or absence of a stationary obstacle in the set temporary area is determined”) and an opposite lane in which an oncoming vehicle travels (see at least para.[0068], “the object detection means…for detecting an object including an oncoming vehicle”); 
an oncoming vehicle detecting unit configured to detect a target object in the opposite lane (see at least para.[0068], “the object detection means…for detecting an object including an oncoming vehicle”)
 and determine that the detected target object is the oncoming vehicle (see at least para.[0068], “the object detection means…for detecting an object including an oncoming vehicle”) traveling in the opposite lane based on (see at least para.[0042], “an oncoming lane”); 
2) determining that the detected target object is at least a threshold distance away (see at least para.[0044], “the distance d increases to a certain value”)  from the three-dimensional object in a lateral direction (see at least para.[0043]), the lateral direction being a direction orthogonal to a traveling direction of the host vehicle (see at least para.[0043] and Fig. 5, wherein the lateral direction is orthogonal to the vehicle 100 (host vehicle)), 
wherein when the expected target object is determined to be the oncoming vehicle (see at least para.[0068], “the object detection means…for detecting an object including an oncoming vehicle”) traveling in the opposite lane (see at least para.[0042], “an oncoming lane”), 
at least one of a steering mechanism (see at least para.[0026]) and a braking control unit of the host vehicle is controlled to avoid collision between the host vehicle and the oncoming vehicle (see at least para.[0057], “contact avoidance support control (contact avoidance support operation) by steering (steering) control (vehicle control) is executed”). 
Ochita does not expressly indicate determining that (A) the detected target object is traveling at a speed equal to or more than a predetermined speed. 
However, Hayashi teaches determining that (A) the detected target object is traveling at a speed equal to or more than a predetermined speed (see at least para.[0015], “oncoming vehicle can be determined as an oncoming vehicle if the relative speed is negative and the absolute value is greater than the vehicle speed of the own vehicle”, which anticipates any predetermined speed equal to or greater than zero).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Ochita with the teachings of Hayashi to determine an oncoming vehicle using the vehicle speed in order to effectively perform driving assistance at an appropriate time based on the detected oncoming vehicle and an obstacle, as recognized by Hayashi in at least para.[0007]. 

Regarding claim 2, Ochita teaches A vehicle control device comprising circuitry (see at least para.[0022], “control device 16”) configured to: 
detect (see at least para.[0068], “the object detection means (photographing device 40, radar device 42”)  a three-dimensional object provided between a travel lane in which a host vehicle travels (see at least para.[0012], “a temporary area is set between the vehicle and the detected oncoming vehicle, and the presence or absence of a stationary obstacle in the set temporary area is determined”) and an opposite lane in which an oncoming vehicle travels (see at least para.[0068], “the object detection means…for detecting an object including an oncoming vehicle”); 
detect a target object in the opposite lane (see at least para.[0068], “the object detection means…for detecting an object including an oncoming vehicle”); 
and determine that the detected target object is the oncoming vehicle (see at least para.[0068], “the object detection means…for detecting an object including an oncoming vehicle”) traveling in the opposite lane (see at least para.[0042], “an oncoming lane”):
2) determining that the detected target object is at least a threshold distance away (see at least para.[0044], “the distance d increases to a certain value”) from the three-dimensional object in a lateral direction (see at least para.[0043]), the lateral direction being a direction orthogonal to a traveling direction of the host vehicle (see at least para.[0043] and Fig. 5, wherein the lateral direction is orthogonal to the vehicle 100 (host vehicle)), 
at least one of a steering mechanism (see at least para.[0026]) and a braking control unit of the host vehicle is controlled to avoid collision between the host vehicle and the oncoming vehicle (see at least para.[0057], “contact avoidance support control (contact avoidance support operation) by steering (steering) control (vehicle control) is executed”). 
Ochita does not expressly indicate determining that (A) the detected target object is traveling at a speed equal to or more than a predetermined speed. 
However, Hayashi teaches determining that (A) the detected target object is traveling at a speed equal to or more than a predetermined speed (see at least para.[0015], “oncoming vehicle can be determined as an oncoming vehicle if the relative speed is negative and the absolute value is greater than the vehicle speed of the own vehicle”, which anticipates any predetermined speed equal to or greater than zero).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Ochita with the teachings of Hayashi to determine an oncoming vehicle using the vehicle speed in order to effectively perform driving assistance at an appropriate time based on the detected oncoming vehicle and an obstacle, as recognized by Hayashi in at least para.[0007]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/